Exhibit 12.1 Ratio of Earnings to Fixed Charges For the Year Ended December 31, Excluding interest on deposits Income before provision for income tax Fixed charges Interest on short-term borrowings and long-term debt One-third of net rental expense Total fixed charges Income from operations before provision for income tax and fixed charges Fixed charges, as above Preferred stock dividends (pretax) (1) - Fixed charges including preferred stock dividends Ratio of earnings to fixed charges and preferred stock dividend requirements Including interest on deposits Fixed charges including preferred stock dividends, as above Add: Interest on deposits Total fixed charges including preferred stock dividends and interest on deposits Income from operations before provision for income tax and fixed charges, as above Add: Interest on deposits Total income from operations before provision for income tax, fixed charges and interest on deposits Ratio of earnings to fixed charges and preferred stock dividend requirements (1) The preferred dividends, including accretion, were increased to amounts representing the pretax earnings that would be required to cover such dividend and accretion requirements.
